PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,562,707
Issue Date: 18 Feb 2020
Application No. 16/196,306
Filing or 371(c) Date: 20 Nov 2018
Attorney Docket No. 154616US02 


:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition filed on December 13, 2021 to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to two prior-filed provisional applications, an unintentionally delayed claim under 35 U.S.C. 
§ 119(a) for the benefit of priority to one prior-filed PCT application, and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to one nonprovisional application.  This petition is being treated as a petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e).

The petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.
A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. § 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. § 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Receipt is acknowledged of the petition fee, a properly marked corrected/updated ADS, and the statement of unintentional delay required by 37 C.F.R. § 1.78(c).

Requirement (2) of 37 C.F.R. §§ 1.78(c) and 1.78(e) has been satisfied.  The petition does not satisfy items (1) and (3) of 37 C.F.R. §§ 1.78(c) and 1.78(e).

Regarding requirement (1) of 37 C.F.R. §§ 1.78(c) and 1.78(e), the presently requested benefit claim cannot be accorded, since neither a request for a certificate of correction nor the associated fee has been received.  

Regarding requirement (3) of 37 C.F.R. §§ 1.78(c) and 1.78(e), first, the statement of unintentional delay required by 37 C.F.R. § 1.78(e)(3) has not been located among the petition papers.

Second, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 
In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due.  Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

A timeline of the relevant events is as follows:

A review of the record shows this application was prosecuted by registered practitioner Steven Svoboda.  With this petition, Mr. Svoboda has explained he filed this application with an ADS that lacks a priority claim, and an ineffective benefit claim in the first line of the specification following the title.

The applicant of record is the two joint inventors, and the assignee of record is Fetch Robotics, Inc.

On March 26, 2019 and September 3, 2019, an untimely benefit claim was made via the submission of a corrected/updated ADS that lacked the markings required by 37 C.F.R. § 1.76(c)(2) to show the material being added, as well as each of the prior-filed applications to which benefit is now sought

This application matured into U.S. Patent number 10,562,707 on February 18, 2020.

Both Mr. Svoboda and Dimitry Kapmar (counsel for Zebra Technologies Corporation) have indicated that Zebra Technologies Corporation acquired Fetch Robotics, Inc. on August 9, 2021.

On October 29, 2021, an individual whose identity has not been revealed realized that the presently sought priority claim had not been secured, and this petition was filed less than two months later on December 13, 2021.

The present record does not support a finding that the entire period of delay has been unintentional.

First, the identity of the individual who first realized that priority to the four applications for which benefit is currently sought was not obtained must be revealed.

Second, it is not clear why the employees of Fetch Robotics, Inc. and Mr. Svoboda were unaware that priority to the four applications for which benefit is currently sought had not been secured.  While it is noted that corrected/updated Application Data Sheets were filed on March 26, 2019 and September 3, 2019, neither resulted in the USPTO mailing a corrected/updated filing receipt.

Moreover, it is not clear why the employees of Fetch Robotics, Inc. and Mr. Svoboda were unaware that priority to the four applications for which benefit is currently sought had not been secured.  This application was filed on November 20, 2018 and a filing receipt was mailed on December 13, 2018 which sets forth, in pertinent part:
 

    PNG
    media_image2.png
    56
    673
    media_image2.png
    Greyscale


This application matured into U.S. Patent number 10,562,707 on February 18, 2020, and the patent lists no priority information on the first page.

As such, it is not clear why the party having the right or authority to present the domestic benefit claim in this application would have been unaware that the presently requested benefit claim had not been accorded, and it is equally unclear why no action was taken to secure the presently desired benefit claim until the filing of this petition, precisely three years after the mailing of the December 13, 2018 filing receipt and almost one year and ten months after issuance.  

Moreover, in light of the information set forth in the filing receipt, it is not clear why Mr. Svoboda was unaware that a proper domestic benefit claim must be provided in an Application Data Sheet in order to constitute a claim for domestic benefit, as opposed to presenting the claim in the first sentence of the specification following the title.  

Statements from employees of Fetch Robotics Inc. and Messrs. Kapmar and Svoboda are not required: it would be sufficient for Petitioner to expressly state that he has spoken with employees of Fetch Robotics Inc. and Mr. Svoboda and confirmed the facts of which he lacks firsthand knowledge.

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e).” 

Neither a duplicate petition fee nor another corrected/updated ADS is required.

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.